Seevers, J.
The defendant filed in the district court a petition asking that this eause be removed to the circuit court of the United States on the ground that a federal question was involved. The relief asked was granted, and this ruling of the court is assigned as error. "We deem it unnecessary to state our reasons in support of the conclusion we have reached, because we have not been furnished with an argument in behalf of the appellees, and for the further reason that the United States circuit court has remanded cases precisely like this back to the state courts for trial, thereby holding that no federal question was involved. We desire, simply, to say that we have reached the same conclusion. It therefore follows that the district court erred in ordering the removal of this case to the federal court.
Eeversed.